

EXHIBIT 10.2
PVH CORP.
2006 STOCK INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT
(GRIP II)
NOTICE OF PERFORMANCE SHARE UNIT AWARD
PVH Corp. (the “Company”) grants to the Grantee named below, in accordance with
the terms of the PVH Corp. 2006 Stock Incentive Plan (the “Plan”) and
performance share unit award agreement (this “Agreement”), the number of
performance share units (the “Performance Share Units”) provided as follows:
GRANTEE
 
TARGET NO. OF
PERFORMANCE SHARE UNITS
 
PERFORMANCE PERIOD
 
DATE OF GRANT
 
SETTLEMENT SCHEDULE
Performance Share Units will be settled no later than the 15th day of the third
month following the later of (i) the last day of the Company’s fiscal year in
which the Performance Period ends, or (ii) the last day of the Grantee’s taxable
year in which the Performance Period ends, subject to achievement and
certification of performance goals described in this Agreement and the Grantee
being employed by the Company through such date, except as otherwise provided
herein.




1

--------------------------------------------------------------------------------



AGREEMENT
1.
Grant of Award.  The Company hereby grants to the Grantee the Performance Share
Units, settlement of which is dependent upon the achievement of certain
performance goals more fully described in Section 2(d) of this Agreement.  This
Award is subject to the terms, definitions and provisions of the Plan and this
Agreement.  All terms, provisions, and conditions applicable to the Performance
Share Units set forth in the Plan and not set forth herein are incorporated by
reference.  To the extent any provision hereof is inconsistent with a provision
of the Plan, the provision of the Plan will govern.  All capitalized terms that
are used in this Agreement and not otherwise defined herein shall have the
meanings ascribed to them in the Plan.

2.
Settlement of Award.

a.
Right to Award.  The Performance Share Units awarded pursuant to this Agreement
represent the opportunity to receive Shares of the Company if performance goals
outlined in Section 2(d) of this Agreement are satisfied.

b.
Settlement of Award.  Except as otherwise provided in Section 3(a) and Section
3(f), the Performance Share Units shall be settled as soon as reasonably
practicable after it has been determined that the performance goals have been
achieved and such settlement shall occur on a date chosen by the Committee,
which date shall be no later than the 15th day of the third month following the
later of (i) the last day of the Company’s fiscal year in which the Performance
Period ends or (ii) the last day of the Grantee’s taxable year in which the
Performance Period ends.  Settlement is contingent upon the Grantee remaining in
the employment or service of the Company or its Subsidiaries through the
settlement date, except as otherwise provided in Section 3.  Notwithstanding the
foregoing, in the event any settlement of the Performance Share Units hereunder
constitutes “deferred compensation” within the meaning of Section 409A of the
Code, and the Grantee is a “specified employee” (as determined under the
Company’s policy for identifying specified employees) on the date of his or her
“separation from service” (within the meaning of Section 409A of the Code), the
date for settlement shall be the earlier of (i) death or (ii) the later of (x)
the date that settlement would otherwise be made hereunder or (y) the first
business day following the end of the sixth-month period following the date of
the Grantee’s separation from service.

The Company may require the Grantee to furnish or execute such documents as the
Company shall reasonably deem necessary (i) to evidence such settlement and (ii)
to comply with or satisfy the requirements of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, or any other
Applicable Law.
c.
Method of Settlement.  The Company shall deliver to the Grantee one Share for
each Performance Share Unit earned, less any Shares withheld in accordance with
Section 2(e) of this Agreement.  Share certificates shall be issued in the name
of


2



--------------------------------------------------------------------------------



the Grantee (or of the person or persons to whom such Award was transferred in
accordance with Section 4 of this Agreement).
d.
Determination of the Number of Performance Shares Earned.  The number of Shares
earned, if any, is based on the level of achievement of the performance goals,
as measured at the end of the Performance Period and as determined in accordance
with the schedule annexed hereto as Exhibit A.

e.
Taxes.  Pursuant to Section 14 of the Plan, the Company shall have the power and
the right to deduct or withhold, or require the Grantee to remit to the Company,
an amount sufficient to satisfy any applicable tax withholding requirements
applicable to this Award.  The Company may condition the delivery of Shares upon
the Grantee’s satisfaction of such withholding obligations. To the extent
permitted by the Committee, the Grantee may elect to satisfy all or part of such
withholding requirement by tendering previously-owned Shares or by having the
Company withhold Shares having a Fair Market Value equal to the minimum
statutory tax withholding rate that could be imposed on the transaction (or such
other rate that will not result in a negative accounting impact).  Such election
shall be irrevocable, made in writing, signed by the Grantee, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.

3.
Termination of Employment.

a.
If the Grantee’s employment terminates during a Performance Period by reason of
his or her death, his or her estate shall receive the Shares that would
otherwise have been delivered to the Grantee for the Performance Period based on
actual performance as of the date of the Grantee’s death, prorated to the
portion of the Performance Period actually worked by the Grantee.   Shares
received pursuant to this Section 3(a) shall be settled within 30 days of the
date of the Grantee’s death.

b.
If the Grantee’s employment terminates during a Performance Period by reason of
his or her disability, the Grantee shall receive the Shares, if any, that would
otherwise have been delivered to the Grantee for the Performance Period,
prorated to the portion of the Performance Period actually worked by the
Grantee.

c.
If the Grantee’s employment terminates during a Performance Period by reason of
his or her Retirement, the Grantee shall receive the Shares, if any, which would
otherwise have been payable to the Grantee for the Performance Period, prorated
to the portion of the Performance Period actually worked by the Grantee;
provided, however, that if a Grantee retires prior to 12 months following the
commencement of a Performance Period, no Shares shall be delivered.

d.
If the Grantee’s employment terminates during a Performance Period by reason of
his or her discharge without Cause or for any reason which would constitute
grounds for the Grantee to voluntarily terminate his or her employment for “good


3



--------------------------------------------------------------------------------



reason” under the terms of the Grantee’s employment agreement, if any, with the
Company or a Subsidiary, the Grantee shall receive the Shares, if any, which
would otherwise have been payable to the Grantee for the Performance Period,
prorated to the portion of the Performance Period actually worked by the
Grantee; provided, however, that if a Grantee terminates employment by reason of
his or her discharge without Cause or for “good reason” prior to 12 months
following the commencement of a Performance Period, no Shares shall be
delivered.
e.
If the Grantee’s employment terminates after the end of a Performance Period but
prior to the date of settlement of the Shares due to his or her death,
disability, Retirement or discharge without Cause or voluntary termination for
“good reason”, the Grantee shall receive the Shares, if any, which would
otherwise have been delivered to the Grantee for the Performance Period.

f.
Notwithstanding the foregoing, in the event that there shall be a Change in
Control during a Performance Period, the Grantee shall be entitled to receive
Shares equal to the Shares payable to the Grantee if the plan target level for
the Performance Period had been achieved prorated to the portion of the
Performance Period actually worked by the Grantee through the date of the Change
in Control.  Shares received pursuant to this Section 3(f) shall be settled
within 30 days of the date of the Change in Control.

4.
Transferability of Award. The Award may not be transferred, pledged, assigned,
or otherwise disposed of, except (i) by will or the laws of descent and
distribution or (ii) for no consideration, subject to such rules and conditions
as may be established by the Committee, to a member or members of the Grantee’s
Immediate Family.  For purposes of this Award Agreement, the Grantee’s
“Immediate Family” means the Grantee’s children, stepchildren, grandchildren,
parents, stepparents, grandparents, spouse, former spouse, siblings, nieces,
nephews, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships or any person
sharing the Grantee’s household (other than a tenant or employee).

5.
Miscellaneous Provisions.

a.
Rights as a Stockholder.  Neither the Grantee nor the Grantee’s representative
shall have any rights as a stockholder with respect to any Shares subject to
this Award until the Award has been settled and Share certificates, if any, have
been issued to the Grantee, transferee or representative, as the case may be.  

b.
Regulatory Compliance and Listing.  The issuance or delivery of any certificates
representing Shares issuable pursuant to this Agreement may be postponed by the
Committee for such period as may be required to comply with any applicable
requirements under the federal or state securities laws, any applicable listing
requirements of the New York Stock Exchange, and any applicable requirements
under any other Applicable Law, and the Company shall not be obligated to
deliver any such Shares to the Grantee if either delivery thereof would
constitute a


4



--------------------------------------------------------------------------------



violation of any provision of any law or of any regulation of any governmental
authority or the New York Stock Exchange, or the Grantee shall not yet have
complied fully with the provisions of Section 2(e) hereof.  The Company shall
not be liable to the Grantee for any damages relating to any delays in issuing
the certificates to the Grantee, any loss of the certificates, or any mistakes
or errors in the issuance of the certificates or the certificates themselves.
c.
Choice of Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.  

d.
Modification or Amendment.  This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 16 and Section 18(b) of the Plan may
be made without such written agreement.

e.
Severability.  In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.

f.
References to Plan.  All references to the Plan shall be deemed references to
the Plan as may be amended.

g.
Headings.  The captions used in this Agreement are inserted for convenience and
shall not be deemed a part of this Award for construction or interpretation.

h.
Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or by the Company forthwith to the Board or
the Committee, which shall review such dispute at its next regular meeting.  The
resolution of such dispute by the Board or the Committee shall be final and
binding on all persons.  

i.
Section 409A of the Code.  The provisions of this Agreement and any payments
made herein are intended to comply with, and should be interpreted consistent
with, the requirements of Section 409A of the Code, and any related regulations
or other effective guidance promulgated thereunder by the U.S. Department of the
Treasury or the Internal Revenue Service.


5



--------------------------------------------------------------------------------



j.
Signature in Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

PVH CORP.



By: ______________________________
Name:
Title:
The Grantee represents that s/he is familiar with the terms and provisions
thereof, and hereby accepts this Agreement subject to all of the terms and
provisions thereof.  The Grantee has reviewed the Plan and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement.
 The Grantee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.


Dated:______________________________  Signed:_____________________________
Grantee



6



--------------------------------------------------------------------------------





EXHIBIT A





7

